Citation Nr: 0727924	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  03-22 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for Parkinson's 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1954 to January 1956.  This case is before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a March 2003 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2005, the Board 
denied the veteran's appeals seeking service connection for 
COPD, a heart disorder, and Parkinson's disease.  The veteran 
appealed that decision to the Court.  In December 2006 the 
Court endorsed a Joint Motion for Remand by the parties 
(Joint Motion), vacated the Board's July 2005 decision, and 
remanded these matters for action consistent with the Joint 
Motion.

The July 2005 Board decision was decided by a Veterans Law 
Judge who also conducted a videoconference hearing (a 
transcript of which is in the record) in the matters, and is 
no longer with the Board.  In February 2007 the Board sought 
clarification from the veteran as to whether or not he 
desired a hearing before another Veterans Law Judge (who 
would then decide the case).  The veteran did not respond, 
and it is assumed that he does not desire another hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Joint Motion by the parties found that the RO (and the 
Board) had not met the heightened duty to assist that is 
required in this case.  It was noted that the veteran's 
service medical records have been lost or destroyed, and that 
morning reports show that the veteran was hospitalized in 
service.  It was further noted that the veteran has alleged 
that he received VA treatment since 1972, and that the record 
did not include any VA records prior to 1997.  The Joint 
Motion noted that VA's duty to assist required that the 
records of VA treatment prior to 1972 be sought, and 
requested remand for this purpose.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all VA facilities where he 
received treatment for the disabilities at 
issue from 1972 until August 2000 (it is 
unclear if the one record for the period 
of April 1996 to August 2000 is all that 
is available for that period).  The RO 
should then arrange for exhaustive 
development for records of the identified 
treatment, to include each and every VA 
facility identified, any facilities to 
which the records may have been forwarded, 
and all storage facilities where the 
records may have been retired.  If records 
of any pertinent VA treatment identified 
by the veteran cannot be located (and 
secured), both the reason why they could 
not be secured and the extent of the 
search conducted should be noted for the 
record.   

2.  The RO should arrange for any further 
development suggested by the response to 
the request above, then readjudicate the 
matters on appeal.  If any benefit sought 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and afford the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration.

The purpose of this remand is to comply with the mandate of 
the Court, as expressed in the Joint Motion.  The appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

